              Case 8:17-bk-07379-MGW          Doc 57     Filed 02/11/19      Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                            MIDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov

In re:

KATHY JO WATERS,                                               CASE NO. 8:18-BK-10563-MGW
                                                               CHAPTER 13

         Debtor,
                                       /

                MOTION FOR APPOINTMENT OF CYLENA
         WATERS AS HOLDER OF POWER OF ATTORNEY ON BEHALF
     OF DEBTOR KATHY JO WATERS PURSUANT TO FED R. BANKR. P. 1004.1

         COMES NOW, the Debtor, KATHY JO WATERS, by and through her undersigned

counsel and hereby respond to the Court’s Order to Show Cause on Authority to File Bankruptcy

as follows:

         1.     The Debtor requests that this Court appoint her daughter, Cylena Waters of 7906

N. Edison Avenue, Tampa, FL 33604 to be her Guardian Ad Litem. Ms. Waters is Debtor’s

daughter and primary caretaker;

         2.     Cylena Waters is the valid holder of power of attorney Debtor executed on August

14th, 2017, which is attached to this Motion as Exhibit A;

         3.     Cylena Waters is fully aware of all debts, assets and finances for the Debtor;

         4.     It is in the best interest of the Debtor to allow her daughter to appear at the Meeting

of Creditors so that she may assist in answering the trustee’s questions accurately.

         5.     The Debtor is suffering from medical issues causing sever memory loss, as

evidenced from the attached correspondence, signed by Dr. Jin M. Kim, D.O., attached to this

motion as Exhibit B;
             Case 8:17-bk-07379-MGW           Doc 57     Filed 02/11/19     Page 2 of 7




       6.      The Debtor currently needs assistance with daily tasks, which Cylena Waters

provides;

       7.      Due to her medical illnesses, the Debtor is unable to manage her household’s

finances; therefore the responsibility for managing and paying all household expenses falls on

Cylena Waters; Cylena Waters will continue to assist the Debtor in her financial affairs on an on-

going basis.

       8.      As such, Cylena Waters is in the best position to aid in the administration of the

case as evidenced in her affidavit, attached to this motion as Exhibit C.

       9.      Cylena Waters will not be charging any fees to assist the Debtor in this capacity.

       10.     Cylena Waters has been working as a registered nurse for an orthopedic surgeon

since July 1999.

       11.     Cylena Waters criminal history involves a 2005 Misdemeanor Domestic Violence

Battery charge, which was thrown out by the prosecution (Hillsborough County Case No. 05-CM-

023527-A), a 2012 DUI that was reduced to reckless driving (Hills County Case No. 12-CT-

063747), and various minor traffic infractions.

       12.     The Debtor does not have any unsecured debt. Her only debt is a mortgage for her

homestead property for which she is seeking a loan modification. This mortgage was taken out in

2006 solely for the benefit of the Debtor.

       WHEREFORE, the debtor respectfully requests this Honorable Court to enter an order

appointing her as holder of power of attorney for Kathy Jo Waters, and retroactively apply this

appointment to the date of filing of this case, and for any further relief this court deems just and

necessary for the administration of this matter.
           Case 8:17-bk-07379-MGW           Doc 57     Filed 02/11/19     Page 3 of 7




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Debtor’s Motion for Appointment

was served on the 11th day of February, 2019 to all parties listed on the attached Mailing Matrix.


                                                 FL LEGAL GROUP

                                                 By: /s/ Niurka Fernandez Asmer, Esquire
                                                 NIURKA FERNANDEZ ASMER, ESQ.
                                                 Florida Bar Number: 370680
                                                 FL Legal Group
                                                 2700 W. Dr. MLK, Jr. Blvd., Suite 400
                                                 Tampa, FL 33607
                                                 Phone: (813) 221-9500
                                                 Primary: NAsmer@FLLegalGroup.com
                                                 Secondary: NFAfilings@FLLegalGroup.com
ÿ12345ÿ62789 ÿ 8ÿ5 25ÿ 79 9ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ47   4ÿ2ÿ279 25ÿ87ÿ 2ÿ489 2ÿÿÿÿÿÿÿÿÿ27ÿ ÿ2748ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                               Case 8:17-bk-07379-MGW Doc 57 Filed 02/11/19 Page 4 of 7
ÿ !"#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$ 3487 %ÿ 7&ÿ'ÿ( 49)%ÿ*+1+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ,-.#ÿ+ÿ/)9 ÿ044ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ24ÿ#1 ,"3".,!,-"62ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ34.-ÿ 84ÿ04ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ22%ÿ51ÿ!!3.4"!- !ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ69))54ÿ9789 7ÿ ÿ55 89)2ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ(974ÿ ..ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ22ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 2ÿ$27 %ÿ51ÿ!!4#,"6#7!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ6 ÿ543ÿ ÿ !1!.17-ÿ/(ÿ6. -ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ428747ÿ ÿ$4044ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ47 4ÿ2ÿ87ÿ 2ÿ489 2ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ874825ÿ$4044ÿ(4809 4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ*9ÿ ÿ333#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ9 :4ÿ1 2ÿ(4809 9%ÿ11ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*+9+ÿ ÿ,!43ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ2552244%ÿ51ÿ!6! 4"333#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ1ÿ29489ÿ428747ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*952)4592%ÿ*ÿ - . ",!43ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 33 ÿ 8797 ÿ$)+%ÿ(974ÿ ..ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ47ÿ*25ÿ42 %ÿ51ÿ!!4.-"34-!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ9 :4ÿ1 2ÿ(4809 9%ÿ15 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ95592ÿÿ;2889 ÿ<ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ=974)ÿ(7274ÿ8744ÿ"ÿ*,> !ÿ,<ÿÿÿÿÿÿÿÿÿÿÿ
ÿ771ÿ$4428 >287 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ455ÿ$49 %ÿ2748ÿ !ÿ8744ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ9348524ÿ4 %ÿ(974ÿ 6..ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ 33 ÿ 8797 ÿ$)ÿ(74ÿ ..ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*ÿ9ÿ ÿ3.--ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ7. ÿ/ÿ* 5ÿ(78447ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ47ÿ*25ÿ %ÿ51ÿ!!4.-"34-!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ(ÿ97ÿ4748%ÿ51ÿ!!7, "3.--ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ22%ÿ51ÿ!!3.6"!-4-ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ$2ÿÿ(9547 ÿ<ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ897 48ÿ*ÿ(252 4ÿ<ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ455ÿ$49 ÿ<ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ1420412:ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$ 3487 %ÿ 7&ÿ'ÿ( 49)%ÿ*+1+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2748ÿ !ÿ(72)9ÿ8744ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ!-..ÿ5987ÿ(78447ÿ 87%ÿ(974ÿ ..ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ34.-ÿ 84ÿ044%ÿ(974ÿ ..ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ* 7ÿ9 9 4ÿ ÿ3.--ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ(7+ÿ*474838%ÿ51ÿ!!,.!"3 .-ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 2ÿ$27 %ÿ51ÿ!!4#,"6#7!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ(ÿ97%ÿ51ÿ!!7, "3.--ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ497ÿ( 77ÿ123455ÿ<ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ895ÿ2ÿ;2889 77ÿ<ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/)ÿ ÿ12345ÿ62789 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ$ 3487 %ÿ 7&%ÿ'ÿ( 49)%ÿ*+1+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$ 348 %ÿ 7&ÿ'ÿ( 49)%ÿ*1ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ62952354ÿ84 9947ÿÿÿÿ !ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ34.-ÿ 84ÿ044%ÿ(974ÿ ..ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ34.-ÿ 84ÿ044ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ24)ÿ84 9947ÿÿÿÿÿ.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ 2ÿ$27 %ÿ51ÿ!!4#,"6#7!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 2ÿ$27 %ÿ51ÿ!!4#,"6#7!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 725ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ !ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
0123ÿ56789 98 89ÿÿÿÿDoc
Case 8:17-bk-07379-MGW  ÿ57 ÿÿÿÿFiled
                                    3ÿ02/11/19
                                          77778ÿÿÿÿPage
                                                      13ÿ57ÿofÿ77
                                                       &9)*#*5"
9 ÿÿÿÿÿDoc
Case 8:17-bk-07379-MGW  ÿ57
                            ÿÿÿÿFiled
                                  !ÿ02/11/19
                                        "#"#ÿÿÿÿPage
                                                    $ % ÿ6ÿof&ÿ7




                                                       EXHIBIT B
Case 8:17-bk-07379-MGW   Doc 57   Filed 02/11/19   Page 7 of 7

                                                   EXHIBIT C
